Citation Nr: 1128342	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran testified at a December 2010 hearing held sitting at the RO, a transcript of which is associated with the claims file.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1, the U.S. Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for PTSD encompasses other psychiatric diagnoses shown.  As the Court further noted, however (See Clemons at 8, citing Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)), in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  Accordingly the scope of the claim to reopen is limited to whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for PTSD.  



FINDINGS OF FACT

1.  A March 2004 rating decision denied service connection for PTSD, and declined to reopen the issue of entitlement to service connection for amenorrhea; the Veteran did not appeal that decision.

2.  Evidence received since the time of the final March 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD.

3.  Evidence received since the time of the final March 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for amenorrhea.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Evidence submitted to reopen the claim of entitlement to service connection for amenorrhea is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  May 2006 and July 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters notified the Veteran of the regulations pertinent to claims to reopen based on the submission of new and material evidence, and of the specific evidence required to reopen her claims.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the May 2006 and July 2009 letters.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  However, although the RO sent the Veteran letters in May 2006 and in July 2009, asking her to complete VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma, review of the record does not show that the Veteran ever completed and returned the form.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Although a VA examination was not conducted with respect to the Veteran's claims to reopen, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2010).

PTSD

The RO denied service connection for PTSD in March 2004, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  The March 2004 rating decision denied the claim for service connection for PTSD because there was no confirmed diagnosis of PTSD.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the March 2004 rating decision which is relevant to, and probative of, this matter.

The RO denied the Veteran's claim for entitlement to service connection for PTSD in March 2004.  At that time, there was no evidence that the Veteran had a confirmed diagnosis of PTSD, and this is still the case.  Since the March 2004 rating decision, evidence added to the claims file pertinent to this issue includes a June 2004 VA outpatient treatment record, which notes the Veteran's report of significant marital problems relating to her fertility struggle, as well as anger, insomnia, and irritability.  The Veteran also reported having been date raped in service in July 1987, but had not reported it until she told her current husband.  She denied reliving the event, having nightmares of the event, paranoia, or worrying about being raped again.  Generalized anxiety disorder was diagnosed.  

Further, the Veteran indicated in an August 2009 submission of VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, that she had experienced an increase in anxiety attacks associated with her PTSD, and identified that she had been treated for PTSD at the VA Medical Center.  However, her VA outpatient treatment records from June 2004 to August 2009 were pulled in August 2009, and none of those records indicated a current diagnosis of PTSD, or that PTSD was part of her prior medical history or problem list.  Thus, a diagnosis of PTSD is not of record.  To the extent that the Veteran testified at her December 2010 Board hearing that her current mental health complaints had been diagnosed as PTSD, by a Dr. M.R.O. at a VA facility, records from treatment by Dr. M.R.O. are of record, but do not show a PTSD diagnosis, only generalized anxiety disorder.

Although the June 2004 VA outpatient treatment record is "new," as it had not been previously considered by VA, it is not "material" as it does not raise the reasonable possibility of substantiating the Veteran's claim.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the decision remains final, and the appeal is denied.

Amenorrhea

The RO declined to reopen the issue of entitlement to service connection for amenorrhea in March 2004, and notified the Veteran of the decision that same month.  The rating decision was not appealed and that decision is final.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 3.104.  The March 2004 rating decision declined to reopen the claim for service connection for amenorrhea because there was no evidence of a current diagnosis.  In order for the Veteran's claim to be reopened, evidence must have been presented or secured since the March 2004 rating decision which is relevant to, and probative of, this matter.

The RO denied the Veteran's claim for entitlement to service connection for amenorrhea in March 2004, and at that time, there was no evidence that amenorrhea was currently diagnosed.  That continues to be the case.  Since the March 2004 rating decision, evidence added to the claims file pertinent to this issue includes private treatment records dated from March 2006 through February 2009.  These records show treatment for hypermenorrhea and submucosal myomas, and surgical procedures to include a laparotomy and multiple myomectomy (uterine fibroid removal) in May 2006, and myomectomy in January 2009.  However, they do not show a diagnosis of amenorrhea.  The Veteran testified at her December 2010 Board hearing that she had been treated for amenorrhea, a condition with which she had been diagnosed in service and treated for since service.  However, there is no evidence in the record that this condition was ever diagnosed.  Hypermenorrhea is defined as "menstruation with an excessive flow but at regular intervals and of usual duration"; the claimed amenorrhea is defined as "absence or abnormal stoppage of the menses."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 59, 884 (30th ed., 2003).

Although the March 2006 through February 2009 private treatment records are "new," as they have not been previously considered by VA, they are not "material" as they do not raise the reasonable possibility of substantiating the Veteran's claim.  As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni, 5 Vet. App. at 467.  Thus, the decision remains final, and the appeal is denied.

The Veteran is welcome to submit new and material evidence in the future in an attempt to reopen her claims of service connection for PTSD and amenorrhea.  


ORDER

As new and material evidence has not been submitted, the claim of service connection for posttraumatic stress disorder is not reopened, and the appeal is denied.

As new and material evidence has not been submitted, the claim of service connection for amenorrhea is denied.



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


